—Order unanimously affirmed without costs. Memorandum: County Court properly vacated the order directing forfeiture of the bail bond. Bail was forfeited upon defendant’s recorded nonappearance at the scheduled trial date (see, CPL 540.10 [1]), not upon entry of the order (see, People v Schonfeld, 74 NY2d 324, 330; People v Bennett, 136 NY 482, 487, rearg denied 137 NY 601; People v Midland Ins. Co., 97 Misc 2d 341, 343). The District Attorney’s failure to proceed against the surety within 60 days of the forfeiture (see, CPL 540.10 [2]) precludes the People’s recovery on the bail bond (see, People v Schonfeld, supra, at 326; Matter of International Fid. Ins. Co. [Petti] v People, 240 AD2d 494, lv denied 90 NY2d 808; Matter of International Fid. Ins. Co. [Bailey] v People, 208 AD2d 838, 840). (Appeal from Order of Oneida County Court, Donalty, J. — Bail Forfeiture.) Present — Denman, P. J., Green, Pigott, Jr., Callahan and Fallon, JJ.